671 S.E.2d 329 (2008)
STATE of North Carolina
v.
Mark Leonard MORGAN.
No. 203P08.
Supreme Court of North Carolina.
December 11, 2008.
Christopher Brooks, Assistant Attorney General, Peter S. Gilchrist, III, District Attorney, for State of NC.
Allen Brotherton, Charlotte, for Morgan.
Prior report: ___ N.C.App. ___, 660 S.E.2d 545.

ORDER
Upon consideration of the conditional petition filed on the 13th day of May 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 11th day of December 2008."